Citation Nr: 1453994	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected pes planus.

2.  Entitlement to service connection for a right leg disorder, to include degenerative changes of the right tibia, to include as secondary to service-connected pes planus.

3.  Entitlement to service connection for a left leg disorder, to include degenerative changes, to include as secondary to service-connected pes planus.

4.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected pes planus.

5.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected pes planus.

6.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected pes planus.

7.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected pes planus.

8.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected pes planus.

9.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, Ms. E.E., and Ms. T.D.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1954.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  In June 2011, a videoconference hearing was held before the undersigned; a transcript is of record.  This case was remanded by the Board in September 2011, October 2012, and November 2013 for additional development.

In November 2014, additional evidence, including medical literature, was received by the Board; a waiver of RO consideration of any new evidence submitted was received in October 2014.

In a July 2006 statement, the Veteran's daughter asserted the Veteran had a foot condition (skin disorder) that he related to service.  On June 2014 VA vascular examination, the Veteran was diagnosed with severe bilateral lower extremity peripheral vascular disease.  The Veteran reported the onset of symptoms was between 1950 and 1954, during service.  The Board notes the claims on appeal have been consistently claimed as musculoskeletal disabilities secondary to the Veteran's service-connected pes planus.  As a skin disorder and vascular disorder are separate disabilities relating to different systems of the body, the Board finds the issues of service connection for a skin disorder and vascular disorder of the lower extremities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has lumbar spine DJD that is as likely as not aggravated by his service-connected pes planus.

2. The Veteran has degenerative changes of the right tibia that is as likely as not aggravated by his service-connected pes planus.

3. The Veteran has degenerative changes of the left leg that is as likely as not aggravated by his service-connected pes planus.

4. The Veteran has osteoarthritis of the right hip that is as likely as not aggravated by his service-connected pes planus.

5. The Veteran has osteoarthritis of the left hip that is as likely as not aggravated by his service-connected pes planus.

6. The Veteran has right knee DJD that is as likely as not aggravated by his service-connected pes planus.

7. The Veteran has left knee DJD that is as likely as not aggravated by his service-connected pes planus.

8. A chronic right ankle disorder, to include degenerative changes, did not have its onset during the Veteran's active duty service, and is not etiologically related to his active duty service or to his service-connected pes planus; the service-connected pes planus did not aggravate the right ankle disability; arthritis did not manifest within one year of separation from active duty service.

9. A chronic left ankle disorder, to include degenerative changes, did not have its onset during the Veteran's active duty service, and is not etiologically related to his active duty service or to his service-connected pes planus; the service-connected pes planus did not aggravate the left ankle disability; arthritis did not manifest within one year of separation from active duty service.


CONCLUSIONS OF LAW

1. Service connection for lumbar spine DJD is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2. Service connection for a right leg disability, to include degenerative changes of the right tibia, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3. Service connection for a left leg disability, to include degenerative changes of the left leg, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4. Service connection for osteoarthritis of the right hip is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

5. Service connection for osteoarthritis of the left hip is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

6. Service connection for right knee DJD is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

7. Service connection for left knee DJD is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

8. Service connection for a right ankle disorder, to include degenerative changes, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

9. Service connection for a left ankle disorder, to include degenerative changes, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
	
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable action taken herein with regard to the issues of entitlement to service connection for a back disorder, bilateral leg disorder, bilateral hip disorder, and bilateral knee disorder, no further discussion of the VCAA is required with respect to these claims.

The notice requirements have been met with regard to the Veteran's claimed ankle disabilities.  An August 2008 letter notified the Veteran of the information needed to substantiate and complete his claim of service connection for a bilateral ankle disability, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of this issue, the notice was timely.

Regarding the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claims.  The Veteran was provided VA joint examinations in September 2011, December 2012, May 2013, and April 2014.  In August 2013, the Board requested a Veterans Health Administration (VHA) medical advisory opinion in this matter.  In October 2014, the AOJ requested an independent medical opinion regarding the etiology of the Veteran's ankle disabilities.  The Board finds the October 2014 opinion, taken together with the prior examinations' findings, adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.

In a November 2014 appellate brief, the Veteran's representative argued the October 2014 independent medical opinion was inadequate because the examiner was not shown to be licensed and because her conclusions were contrary to medical principles.  As will be discussed below, the Board finds such assertions without merit.  The evidence of record has not shown that the independent medical examiner is not licensed as she indicated; nothing in the record casts doubt on her expertise.  Furthermore, the Board finds that the independent medical opinion contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for considering the issue of service connection for a bilateral ankle disability.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the June 2011 Board hearing, the undersigned asked questions of the Veteran, his representative, and the witnesses to ascertain the nature the Veteran's ankle disabilities.  His testimony reflects knowledge of the elements necessary to substantiate his claim, particularly a nexus with service or a nexus with his service-connected pes planus.  He has not alleged any deficiency in the conduct of the hearing. Notably, in response to the hearing testimony, the undersigned remanded the claims for the Veteran to undergo a VA examination.  The Board finds that the mandates of Bryant were satisfied. 

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met. The Veteran is not prejudiced by the process in this matter. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.   

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Bilateral Ankle Disability

Private treatment records show the Veteran was diagnosed with arthritic changes of both ankles.  A current disability is therefore established.  What he must still show to establish service connection for the bilateral ankle disability is that it is related to service and/or was caused or aggravated by his service-connected pes planus.  

A review of the evidence of record reveals that there is no reference to the presence an ankle disability during the Veteran's active service or for years thereafter.  The medical evidence of record does not show that ankle arthritis was manifested in  in service or the first post-service year.  On November 1954 separation examination, the Veteran's lower extremities (except feet) were clinically evaluated as normal.  Consequently, service connection for a bilateral ankle disability on the basis that such disability became manifest in service and persisted or on a presumptive basis is not warranted.  Notably, the Veteran does not argue that his bilateral ankle disability is directly related to his service.  

What remains then is the question of whether, in the absence of a showing of onset in service and continuity since, the Veteran's bilateral ankle arthritis was caused or aggravated by his service-connected pes planus.  

The Veteran was afforded a VA examination in July 1963 to evaluate his bilateral pes planus.  Mild eversion of the right heel was noted.  There was no eversion of the heel cords on a subsequent VA examination in September 1968.  Both heels were noted to be everted during a September 1970 VA examination.  The examiner noted that the Veteran walked with a normal gait.  In a May 1978 report of medical history provided for a VA examination, the Veteran reported his feet, legs, and back hurt when he walks.  No complaints specific to the ankles were noted in these examination reports.

Private hospital treatment notes show the Veteran was diagnosed with DJD in June 1990 and November 1990.  The effected joint(s) was not specified.  No complaints specific to the ankles were noted.

A June 1991 VA treatment note indicates the Veteran's feet and legs were swollen.  

On September 1991 VA examination for housebound status or permanent need for regular aid and attendance, significant edema of both lower extremities and painful ambulation were noted.  The examiner observed that the Veteran walked with a wide-based gait and noted he had poor balance secondary to his lower extremities.  Pedal edema was diagnosed.  The Board notes DJD of the knees by history was diagnosed.  

A February 1993 VA treatment note shows he was diagnosed with DJD after reporting he staggers.  The joint(s) was not specified, and it's not clear an X-ray was taken. 

A June 2004 VA hospital treatment note shows the Veteran was diagnosed with degenerative "multijoint" disease.  The affected joints were not specified.  He had a reduced range of motion in all extremities.

On December 2004 VA foot examination, the examiner noted the Veteran's posture was abnormal, and his gait was antalgic.  Calcaneal spurs were noted.  On June 2008 VA examination, mild swelling of both ankles was noted.  DJD was listed under "other significant history," but the joint(s) was not specified.

A July 2007 private treatment note indicates the Veteran's gait was very unsteady.

September 2007, February 2008, May 2008, and June 2008 VA podiatry notes indicate the Veteran's ankle range of motion (ROM) was decreased.  

The Veteran submitted a claim for service connection for a bilateral ankle disability secondary to his service-connected pes planus in August 2008.

In a September 2008 letter, a private nurse practitioner noted the Veteran had "arthritic changes noted throughout."  He reported bilateral ankle pain.  She opined that the Veteran's hammer toes and service-connected pes planus caused the Veteran to adopt an altered gait, which, in turn, caused arthritic changes in his knees, hips and back.  She did not provide an etiology opinion for arthritic changes of the ankles.

In an October 2008 statement, the Veteran's daughter asserted the Veteran had and ankle disability secondary to his service-connected pes planus.

In an October 2009 letter, a private physician indicated the Veteran had a severe ankle deformity, including bilateral arthritis.  He opined such disabilities were related to the Veteran's service.  It was not clear if the physician was attributing such disabilities to the Veteran's bilateral pes planus or directly to service. 

January 2010, February 2010, and March 2010 VA treatment notes indicate the Veteran's legs were swollen.  He was assessed with congestive heart failure.  An October 2010 VA neurology note indicates the Veteran had foot drop and used an ankle stabilizer.  He was diagnosed with decreased dorsiflexion of the left ankle on regular gait in October 2010.  Episodes of numbness and left-sided weakness were related to bradycardia.  A January 2011 VA discharge summary indicates the Veteran was diagnosed with a gait disorder secondary to diabetic neuropathy.  

During the June 2011 Board videoconference, the Veteran's daughter testified that his ankles swelled so badly that he was unable to walk.

On September 2011 VA examination, the examiner, an advance practiced nurse, found the Veteran did not have or ever have an ankle disability, noting an X-ray showed no abnormal findings.  He noted pain on palpation bilaterally.  The X-ray report indicated there was no acute bony deformity of the left ankle, but mild osteopenia, a minimal calcaneal spur, and minimal soft tissue swelling was present.  There was no acute deformity or marked joint degeneration of the right ankle, but mild osteopenia a small posterior calcaneal spur were present.  As no disability was diagnosed, no etiology opinion was provided.  

A November 2011 VA primary care note indicated the Veteran had DJD and joint pain that was worse in winter months, but did not specify which joints were affected.  Mild ankle edema was noted in February 2012.  An April 2012 VA inpatient nursing assessment indicates the Veteran had chronic bilateral lower extremity weakness. 

The Board remanded the Veteran's ankle claim again in October 2012, noting the medical evidence of record included discrepancies as to whether the Veteran had a diagnosed bilateral ankle disability.   

The Veteran was afforded another VA examination in December 2012.  The examiner noted there was no mention of arthritis in the bilateral ankle X-ray report.  He opined that the Veteran's bilateral ankle disability, which was not specified, was not related to service or his service-connected pes planus, reasoning that his service treatment records did not document ankle treatment and that the X-rays showed normal alignment, intact mortise, and vascular calcifications.  The examiner opined the Veteran's ankle pain was more the result of the Veteran's peripheral vascular and venous insufficiencies and intermittent claudication.  The examiner did not opine as to whether the Veteran's service-connected pes planus aggravated his bilateral ankle disability.

The Veteran was provided another examination with a different examiner in May 2013.   The examiner found that it "less likely than not that his disability is not related to any military service and is related...due to his severe vascular disease, both arterial and venous, and arterial insufficiency."  He opined that only the Veteran's flat feet and "standing" could be related to his military service.  He noted that he did not "think any of the other joints and the back and hips are related to his flat feet."

The Board requested a VHA opinion in August 2013.  In a September 2013 response, a VA physician, an orthopedic surgeon, noted the Veteran's medical history showed he had been diagnosed with ankle, knee, leg, hip and lumbar spine disabilities, but that he could not confirm the accuracy of the diagnoses.  He found "it is also not possible to say if these were caused by his active duty."  Regarding aggravation, he stated "untreated pes planus definitely can aggravate problems at the ankle and knee.  I do not know of any evidence concerning theses diagnoses."  Regarding the private nexus opinion he noted "the chart says that he has flexible flat foot.  Therefore this is completely correctable with an orthosis and should not contribute to his other issues."

In a November 2013 remand, the Board found the December 2012 and May 2013 VA examinations were inadequate for rating purposes, noting that the December 2012 examiner failed to provide an aggravation opinion and that the May 2013 examiner provided an ambiguous opinion that was termed in a double negative.  Noting that the VHA examiner could not conclude whether the Veteran's diagnoses were correct without physically examining the Veteran, the Board requested another VA examination.  

A February 2014 VA emergency department treatment note shows the Veteran reported a sore that had lasted for one month on the inside of his right ankle.  An X-ray showed osteopenia with a small calcaneus enthesophyte.  

The Veteran was provided another VA joints examination in April 2014.  The examiner diagnosed right ankle DJD and no left ankle disability.  She opined the Veteran's claimed ankle disabilities were less likely than not related to service and less likely than not proximately due to or the result of the Veteran's service-connected pes planus.  She reasoned that the Veteran's venous severe stasis and peripheral vascular disease are what significantly alter his gait and accelerated normal degenerative changes with age.  She noted such disabilities were not related to pes planus.  However, she did not opine as to whether the Veteran's ankle disabilities were aggravated by his service-connected pes planus.  

In October 2014, the AMC requested an independent medical opinion regarding the Veteran's diagnosed ankle disabilities.  The examiner opined that it is less likely than not that the Veteran's claimed ankle conditions were "incurred, related to and/or [were] aggravated by his time in service or over the presumptive period because of the lack of medically-based, clinical evidence to support a diagnosis, treatment and/or event associated with... his pes planus foot condition."  She also opined that it is less likely than not that the Veteran's claimed ankle condition is "related to, caused by and/or aggravated by his pes planus because of the lack of objective medically-based, clinical evidence to support a relationship between the claimed conditions and his feet."  She reasoned the minimal bony changes on the ankle radiographs and mild to moderate decrease in range of ankle motion are at least as likely as not consistent with a normal and natural aging process.  She noted he did not make ankle complaints in service or during the 1957 VA examination.     She noted that the degree of lower extremity vascular disease must also be considered as a cause of ankle pain.  

In a November 2014 appellate brief, the Veteran's representative argued the bone deformities that cause bilateral flat feet include deformities of the ankles and, as such, the presence of bilateral fleet indicates a bilateral ankle disability.  He supported his argument with a printout from a Veterans Benefits Administration web site, showing flatfoot "may be caused by posterior tibial tendon dysfunction, arthrosis of the joints in the foot..., changes in the midfoot resulting from peripheral neuropathy; or collapse of the ankle bones resulting from trauma or rheumatoid arthritis."  He also submitted an article, Gait Analysis in the Science of Rehabilitation, written by two physicians.  In the article, the authors outline how disabilities of the lower extremities, including musculoskeletal and neurological, affect a person's gait in different ways.  The foot and ankle were analyzed as a single joint system.  He also submitted a power point, printed from another web site, that explained how different disabilities affect a person's gait in different ways.

The Board finds that the evidence of record does not support a finding of service connection for a bilateral ankle disorder, to include degenerative changes.  

The Board finds the independent expert's opinion to be the most probative evidence of record regarding the relationship between the Veteran's service-connected pes planus and bilateral ankle disability.  The October 2014 examiner expressed familiarity with the record and provided a clear explanation of rationale.  She outlined the Veteran's medical history and opined his bilateral ankle disability was related to the normal and natural aging process.  She found it less likely than not that the Veteran's bilateral ankle disability was related to, caused by and/or aggravated his service and/or his service-connected flat feet.  She also opined his ankle pain was related to his lower extremity vascular disease.  She noted there was no evidence to support a relationship between his bilateral ankle disability and his feet.  The opinion is fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.  The medical literature submitted by the Veteran's representative shows there are multiple causes of flat feet, and that separate lower extremity joint disabilities affect a person's gait in different ways.  As such, they do not conflict with the examiner's findings.  

The Board finds the October 2009 letter from a private physician that supported a nexus between bilateral ankle arthritis and service to be of limited probative value.  The physician opined such disability was related to service, but provided no supporting rationale.  There's no indication the physician reviewed the Veteran's medical history in the manner that the October 2014 examiner did.  The Board also finds the September 2013 VHA opinion of limited probative value.  The examiner noted the Veteran's medical history showed he had been diagnosed with a bilateral ankle disability, but indicated he could not confirm the accuracy of the diagnoses and could not opine as to whether any such disability was related to service.  The Board recognizes that the examiner noted untreated pes planus can aggravate ankle problem, but he also noted the Veteran's form of flat foot should not contribute to other issues.  No other medical opinions relate the Veteran's bilateral ankle disability to service or his service-connected pes planus.

The Board has also considered the statements from the Veteran, his daughter, and his representative attributing his bilateral ankle disability to his service-connected pes planus, but the evidence of record does not demonstrate that they have the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  That is, here, the questions of causation involve complex working and interplay between joints, and neither the Veteran, his daughter, or representative have the medical expertise to provide such opinions.  Therefore, they are not competent to provide an opinion as to the etiology of his bilateral ankle disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral ankle disability, to include degenerative changes of the ankles.  Accordingly, they must be denied.

Remaining disabilities

The medical evidence of record shows the Veteran has been diagnosed with lumbar spine DJD, a right leg disability, to include degenerative changes of the right tibia, a left leg disability, to include degenerative changes of the left leg, osteoarthritis of the right hip, osteoarthritis of the left hip, right knee DJD, and left knee DJD.

The Board notes this appeal has been remanded three separate times to obtain an adequate opinion addressing the Veteran's claimed lower extremity disabilities.  The Board also sought a VHA opinion.  None of these opinions, including the most recent, April 2014 VA joints examination, have adequately addressed each of the Veteran's assertions.  The April 2014 examiner failed to opine as to whether the Veteran's diagnosed lower extremity disabilities were aggravated by his service-connected pes planus.  The Board finds that it would be prejudicial to further delay final adjudication of this appeal by again seeking an adequate VA opinion.  Notably, the Veteran's appeal has been advanced on the docket.  Rather than delay adjudication to obtain yet another opinion, the Board will resolved the claims based upon the evidence of record.

Regarding the etiology of the diagnosed disabilities, in the September 2008 letter referred to above, a private nurse opined that the Veteran's hammer toes and service-connected pes planus caused the Veteran to adopt an altered gait, which, in turn, aggravated the arthritic changes in his lower extremities.  (As noted above, she did not address the Veteran's bilateral ankle disability).  In an October 2009 letter, a private physician opined the Veteran's bilateral knee DJD was related to the Veteran's service.   

With the limitations of the record in mind, the Board finds that service connection for lumbar spine DJD, a right leg disability, to include degenerative changes of the right tibia, a left leg disability, to include degenerative changes of the left leg, osteoarthritis of the right hip, osteoarthritis of the left hip, right knee DJD, and left knee DJD is warranted.  The Board recognizes that it found the October 2009 opinion of limited probative value when considering the Veteran's bilateral ankle disability claim, but there is no probative evidence to the contrary (as the VA examinations were found to be inadequate for rating purposes because they did not address the issue of aggravation) regarding the Veteran's claimed back disorder, bilateral leg disorder, bilateral hip disorder, and bilateral knee disorder.  The Board finds no reason to (and will not) question the competence of the Veteran's private treatment providers; nothing in the record casts doubt on their expertise.  Accordingly, granting the Veteran the benefit of the doubt, the Board finds the requirements for establishing secondary service connection are met.

In light of the above, the Board concludes service connection for lumbar spine DJD, a right leg disability, to include degenerative changes of the right tibia, a left leg disability, to include degenerative changes of the left leg, osteoarthritis of the right hip, osteoarthritis of the left hip, right knee DJD, and left knee DJD is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to lumbar spine DJD, a right leg disability, to include degenerative changes of the right tibia, a left leg disability, to include degenerative changes of the left leg, osteoarthritis of the right hip, osteoarthritis of the left hip, right knee DJD, and left knee DJD is granted.  

Entitlement to service connection for a right ankle disorder is denied.  

Entitlement to service connection for a left ankle disorder is denied.




____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


